Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 4 May 1787
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 4th May 1787
          
          We have to acquaint Your Excellency that the Time drawing now very near for the Payment of the Interest Two Hundred & Fifty Thousand Guilders due by the United-States first June, and as it would be advantageous to have it inserted in the Public-papers so early as possible; We are very uneasy at the total Silence of the Board of Treasury to us on the subject. We still flatter ourselves the British April Packet, will agreeably dispel our Fears of not receiving timely Provision, And at all Events earnestly entreat Your Excellency’s directions, what Measures we are to pursue in this Business, for if the intrest was not exactly pay’d at the day would occasion a Severe Stress to yr. Credit.
          We are very respectfully / Your Excellency’s / Most obedient hble servants
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
         